OPINION — AG — PEANUT COMMISSION — FEES — GENERAL REVENUE FUND **** THE PEANUT COMMISSION CREATED BY 2 O.S. 1969 Supp. 1101-1113 [2-1101] — [2-1113], IS NOT A BOARD CREATED BY STATUTE TO REGULATE AND PRESCRIBE STANDARDS, PRACTICES, AND PROCEDURE IN ANY PROFESSION, OCCUPATION OR VOCATION, AND HENCE IS NOT REQUIRED, UNDER THE PROVISIONS OF 62 O.S. 1961 211 [62-211] TO PAY INTO THE GENERAL REVENUE FUND OF THE STATE, TEN PER CENTUM (10%) OF THE GROSS FEES CHARGED, COLLECTED AND RECEIVED BY THE COMMISSION. CITE: 2 O.S. 1969 Supp., 1109 [2-1109], 62 O.S. 1961 211 [62-211] (CARL G. ENGLING)